Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/17/2022 has been entered.

Status of claims
Claims 3-4 have been cancelled; Claims 6 and 9 have been amended; Claims 6-7 and 9-10 are withdrawn as non-elected claims; and Claims 1-2, 5, 8, and 11 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “132 declaration” dated 3/17/2022.

Previous Rejections/Objections
Previous objection of claims 6 and 9 because of the informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 03/17/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (WO 2014171063 A1, corresponding US PG-pub 2016/0076124 A1, listed in IDS filed on 8/14/2019, thereafter PG’124) in view of Mega et al (US-PG-pub 2004/0231393 A1, thereafter PG’393).
Regarding claim 1, PG’124 teaches a hot rolled steel sheet has a structure containing bainite phase as the main phase and one or more phases chosen from ferrite phase, martensite phase and a residual austenite phase as the second phase. The average lath interval of the laths of the bainite phase is 400 nm or less, and the average length of long axes of the laths is 5 m or less. The hot rolled steel sheet has a tensile strength (TS) of 980 MPa or more (Abstract of PG’124), which reads on the high strength hot-rolled steel sheet with TS 980 MPa or more including upper bainite as primary phase and martensite as second phase as recited in the instant claims since bainite phase with laths is a upper bainite. The composition comparison between compositions’ ranges in the instant claims and the composition of disclosed in steel #T2 in table 5 of PG’124 is listed in following table. All of the composition ranges the disclosed by US’124 are within the claimed alloy composition ranges as recited in the instant claim 1. US’124 specify the area fraction of bainite phase is more than 95% and the average grain size of the bainite phase is 3 m or less (par.[0007] of PG’124), which is within the claimed grain size range of 12 m or less as recited in the instant claim. Regarding the second phase number density as recited in the instant claim, since 150,000 grains/mm2 or less including “zero”, therefore, the disclosure of the average grain size of the second phase (e.g. cementite) to 150 nm or less in PG’124 (par.[0044] of PG’124) meets the claimed limitation. Still regarding the number density of the secondary phase in the instant claim 1, which fully depend on the RC and hot rolling reduction as discussed in the instant specification and cooling rate after rolling (refer to par.[0089]-[0095] of the PG-pub of the instant application). The RC is about 1003oC for the #T2 in table 5 and PG’124 specify finish rolling temperature is 920oC for #44 and 910oC for #45 and cooling to temperature 360oC for #45 and 420oC for #45 in table 6B of PG’124 and PG’124 also teaches the reduction 50% or more in temperature range 1000oC or lower (par.[0114] of PG’124), which reads on the prefer rolling parameter ranges as recited in the instant invention (refer to the withdrawn claims 6 and 9 of the instant application). PG’124 provides coiling temperature 300-450oC, which overlaps the preferred cooling stop temperature range as disclosed in the withdrawn claims 6 and 9. MPEP 2144 05 I. Since PG’124 teaches the same alloy manufactured by the similar process parameters to obtain the similar phases as recited in the instant invention, the claimed number density of the secondary phase would be highly expected form the alloy of PG’124. MPEP 2112 01 and 2145 II. However, PG’124 does not specify the surface roughness (Ra) of 2.00 m or less as recited in the instant claim. However control the surface roughness of a hot-rolled steel sheet is a well-known technique as demonstrated by PG’393. PG’393 a high-strength hot rolled steel sheet having excellent anti-die-galling property and anti-fatigue property with all of the alloy composition ranges (Abstract, examples, and claims of PG’393) overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’393 specify that: “Furthermore, with respect to the surface roughness, the surface roughness is necessary to be not more than 1.5 m as an arithmetic mean roughness Ra. Moreover, the term "surface roughness" used herein means a surface roughness in a direction of 90o with respect to the hot rolling direction. When Ra exceeds 1.5 m, both the anti-die-galling property and the anti-fatigue property deteriorate and even if the microstructure of the steel sheet is adjusted as mentioned above, the effects for improving the anti-die-galling property and the anti-fatigue property cannot be obtained. Moreover, the preferable range of the surface roughness is not less than 0.8 m but not more than 1.2 m as the arithmetic mean roughness Ra.” (par.[0060] of PG’393). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the surface roughness as demonstrated by PG’393 for the steel sheet of PG’124 in order to improve the anti-die-galling property and the anti-fatigue property of the steel sheet (par.[0060] of PG’393). 

Element
From instant Claim 1 (in mass%) 
#T2 in table 5 of US’124 (mass%)
Within range
(in mass%)
C
0.04-0.15
0.15
0.15
Si
0.4-2.0
0.7
0.7
Mn
1.0-3.0
2.3
2.3
P
0.100 or less
0.015
0.015
S
0.0100 or less
0.0019
0.0019
Al
0.01-2.0
0.052
0.052
N
0.010 or less
0.0049
0.0049
Ti
0.03-0.15
0.11
0.11
B
0.0005-0.0050
0.001
0.001
One or more
Cr: 0.10-2.50
Mo: 0.05-0.50
Nb: 0.005-0.06
V: 0.05-0.50
V: 0.15
V: 0.15
Fe
Balance + impurities
Balance 
Balance
Bainite fraction
75 to <97
95 (table 7B)
95
Second phase fraction: One or more:
Lower B;
Tempered M;
M
>3.0-25
M: 5 (table 7B)
M: 5
TS (MPa)
980 or more
1188 (table 7B)
1188

From Claim 2


One or more from Group A, B, or C
A: one or more:
Cu: 0.01-0.50
Ni: 0.01-0.50;
B: one or more:
Sb: 0.0002-0.0200;
C:one or more:
Ca: 0.0002-0.0100;
Mg: 0.0002-0.0100;
REM: 0.0002-0.0100
Optional 
Ca: 0.0002-0.01
Ca: 0.0002-0.01


Regarding claim 2, PG’124 specify optional adding 0.0002-0.01 mass% Ca in controlling the shape of sulfide inclusions and improving bending workability and the toughness of the hot rolled steel sheet (par.[0097]-[0098] of PG’124), which is the same amount of Ca as claimed in the instant claim.
Regarding claims 5 and 8, PG’124 specify that a galvanization process, e.g., hot dip galvanizing or electro-galvanizing, and a chemical conversion treatment may further be applied. (par.[0131] of PG’124), which reads on forming a coating layer as recited in the instant claims.
Regarding the instant claim 11, PG’124 provides properties for #T2 at #45 in table 7B with TS 1188 and YS 1045, the calculated yield ratio is about 0.88, which reads on the claimed limitation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 5, 8, and 11 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1).  
Regarding instant claims 1-2, 5, 8, and 11, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1) teaches all of the similar alloy composition, phases, surface roughness, properties, and manufacturing process for the same hot-rolled steel sheet as claimed in the instant claims. Thus, no patentable distinction was found in the instant claims compared with the claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1).
This a provisional obvious-type double patenting rejection since the conflict claims in the copending application has not in fact been patented.  

Response to Arguments
Applicant's arguments filed on 3/17/2022 with respect to Claims 1-2, 5, 8, and 11 have been fully considered but they are not persuasive. 
Regarding the Applicant’s “132 declaration” dated 3/17/2022, which is insufficient to overcome the rejection under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (WO 2014171063 A1, corresponding US PG-pub 2016/0076124 A1, listed in IDS filed on 8/14/2019, thereafter PG’124) in view of Mega et al (US-PG-pub 2004/0231393 A1, thereafter PG’393) since: 1) the Applicant has not provided any experimental data to the show the closest example (#T2 in table 5 of PG’124) could not obtain the claimed second phase number density as recited in the instant claim 1; 2) from the rolling conditions for #T2 in table 5 of PG’124 (table 6B of PG’124), no reduction has been performed outside the RC temperature and PG’124 specify : ”applying hot rolling having rough rolling and finish rolling in which the accumulated rolling reduction is 50% or more in a temperature range of 1,000 oC or lower and the finishing temperature is 820 oC or higher and 930 oC or lower” (par.0038] of PG’124), which meets the claimed RC; 3) As Applicant has noted, the cooling rate for #T2 in table 5 of PG’124 (table 6B of PG’124) meets the secondary phase forming conditions at cooling rate 0.20oC/min or more. 4) there is no evidence to show the criticality of the cooling rate after coiling process as argued in term of forming the claimed number density of the secondary phase. Since PG’124 teaches the same alloy manufactured by the similar process parameter to obtain the similar phases as recited in the instant invention, the claimed number density of the secondary phase would be highly expected form the alloy of PG’124. MPEP 2112 01 and 2145 II. To show the argued invented features, the Applicant is suggested to either further specify the secondary phase features (low limit of the number density or kind of the secondary phase different to cementite) or indicate what specific property has related to these features.
Applicant’s arguments are summarized as follows:
1, The Action fails to establish a case of prima facie obviousness based on inherency since PG’124 in view of PG’393 has not shown the limitation of “the number density of grains of the secondary phase having an equivalent circular diameter of 0.5 m or more is 150,000 grains/mm2 or less”.
2, PG’124 does not disclose the process conditions as listed: a) total rolling reduction rate of 80% or less at lower than RC conditions, b) average cooling rate of 0.20oC/mm after coiling.
3, the comparison examples in the instant specification has shown the criticality of the process steps as claimed in the instant invention.
In response:
Regarding the argument 1, Firstly, there is no any limitation in the instant invention to excluding cementite as a secondary phase. As pointed out in the rejection of the instant claims above, the disclosure of the average grain size of the cementite to 150 nm or less in PG’124 (par.[0044] of PG’124) meets the claimed limitation since there is no grains having an equivalent circular diameter of 0.5 m or more and 150,000 grains/mm2 or less including “zero”. 
Regarding the argument 2, as response to the Applicant’s “132 Declaration” dated 3/17/2022, from the rolling condition for #T2 in table 5 of PG’124 (table 6B of PG’124), no reduction outside the RC temperature, which meets the reduction conditions in withdrawn claim 6. It is further noted that there is no evidence to show the criticality of the cooling rate after coiling process as argued.
Regarding the argument 3, CE no.13 specify 83.6% reduction at lower than RC condition, which is different to the #T2 in table 5 and PG’124 (shown in table 6B of PG’124), which does not show any reduction outside RC conditions. Other argument related to the Applicant’s “132 Declaration”, the reply can refer to the response for the Applicant’s “132 Declaration” above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734